                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

TOMMIE JO CORY,

       Plaintiff,

v.                                                           Case No: 5:18-cv-532-Oc-PGB-PRL

WELLS FARGO, N.A.,

       Defendant.



                                             ORDER
       In this action, Plaintiff brings claims alleging real estate and mortage fraud. Pending before

the Court is the parties’ joint motion to stay the current deadlines pending mediation. (Doc. 35).

The parties recite that they have had several discussions about a potential settlement and have

agreed to mediate the case, but, due to scheduling conflicts, were unable to schedule a mediation

before the current case deadlines. The parties have a mediation scheduled before Jay M. Cohen on

June 3, 2019. The parties thus request that the Court stay the current deadlines and allow them to

file a written status report no later than July 8, 2019. The parties represent that the status “report

will indicate that the parties have or are documenting a settlement or, alternatively, propose a

schedule for the filing of a response to the pending motion to dismiss or due date for amended

complaint as well as a deadline for filing a Case Management Report.” (Doc. 35).

       Accordingly, and in light of the foregoing, the parties’ joint motion to stay the current case

management deadlines (Doc. 35) is GRANTED. On or before July 8, 2019, the parties shall file a

written status report stating whether the case has settled, or proposing a schedule for the renewing

of the motion to dismiss, filing a response, or a due date for an amended complaint, as well as a
deadline for filing the Case Management Report. In accordance with the Court’s prior Order (Doc.

34), Defendant is reminded that, if it wishes to renew its motion to dismiss, it must do so by filing

an appropriate motion.

       DONE and ORDERED in Ocala, Florida on May 30, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                                -2-
